Citation Nr: 0312434	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to a rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent for the period prior 
to March 20, 2000.

2.  Entitlement to a rating for post-traumatic stress 
disorder (PTSD) in excess of 50 percent beginning March 20, 
2000.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Army from September 
1967 to April 1969, including 13 months in Vietnam; he was 
awarded the Purple Heart Medal.  Thereafter, he was a member 
of the National Guard from 1972 until his retirement in 1992; 
he was called to active service from November 30, 1990 to 
April 22, 1991.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal of a rating decision 
issued by the Atlanta, Georgia Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied an evaluation 
in excess of 30 percent for the appellant's post-traumatic 
stress disorder (PTSD) disability.  

The Board remanded the case in August 2000.  While the case 
was in remand status, the appellant's disability evaluation 
for the PTSD was increased from 30 to 50 percent, effective 
March 20, 2000; however, it is presumed that he is seeking 
the maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded." AB v. Brown, 
6 Vet. App. 35, 38 (1993).  The RO has now returned the case 
to the Board for appellate review.

The April 1997 Statement of the Case indicates that the 
appellant's service-connected PTSD disorder has been 
evaluated under 38 C.F.R. § 4.130, which contemplates mental 
disorders.  Generally, the same rating criteria apply to all 
disorders listed under 38 C.F.R. § 4.130, including PTSD.  
However, the rating criteria that currently apply to mental 
disorders were amended effective in November 1996; prior to 
November 7, 1996, mental disorders had been evaluated under 
the provisions of 38 C.F.R. § 4.132.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter Court) has stated that where laws or 
regulations change after a claim has been filed or reopened 
but before the administrative or judicial appeal process is 
completed, unless Congress provides otherwise, the version of 
the law most favorable to the appellant will apply.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1990).  Here, since the date 
of the claim is April 12, 1996, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected 
psychiatric disability, beginning in November 1996.  The 
appellant must be afforded review of the applicable rating 
for his psychiatric disability for all applicable periods, 
under both the old and new criteria.

In May 2000, a videoconference hearing was held between the 
RO and the VA Central Office in Washington, D.C. before the 
undersigned, who is a member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 C.F.R. § 7102(b).  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the appellant in 
obtaining the information and evidence necessary to 
substantiate the appellant's claims.

2.  The appellant's psychiatric disability is manifested by 
depression, anxiety, difficulty relating to people, 
irritability and mood swings, social isolation, flashbacks, 
reduced concentration, intrusive thoughts, impairment of 
short-term memory, hypervigilance, sleep disturbance, 
including nightmares, and survivor guilt.  

3.  The appellant's current psychiatric diagnosis is PTSD; 
his GAF scores between 1997 and 2001 ranged from 45 to 60.

4.  Prior to March 20, 2000, the appellant's PTSD was 
productive of considerable impairment of social and 
industrial adaptability with disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships.

5.  The appellant's PTSD disability has not been productive 
of severe impairment of social and industrial adaptability.

6.  The appellant's PTSD disability has not been 
characterized by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

7.  An exceptional disability picture has not been 
demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 50 percent for a 
psychiatric disability were met prior to March 20, 2000.  
38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.129, 4.130, 4.132, 
Diagnostic Code 9411 (1996) (2002).

2.  The criteria for an evaluation in excess of 50 percent 
for a psychiatric disability under both the regulations in 
effect before November 7, 1996, and the regulations in effect 
after that date, have not been met on either a schedular or 
an extraschedular basis.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.129, 4.130, 4.132, Diagnostic Code 9411 (1996) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  After a thorough review of the evidence of 
record, the Board concludes that a 50 percent evaluation, but 
no higher, is warranted prior to March 20, 2000, for the 
veteran's PTSD disability and that an evaluation in excess of 
50 percent from March 20, 2000, is not warranted for this 
disability.

I.  Increased rating claims.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Evidence of the level of disability 
is found in the reports of the VA evaluations conducted in 
May 1996, June 1997, and October 2000; in the Social Security 
Administration records; in the testimony given by the 
appellant at his May 2000 videoconference hearing; in various 
written statements submitted by the appellant and his spouse; 
and in the reports of VA outpatient treatment rendered 
between 1995 and 2002.

Initially the Board notes that the VA's Schedule for Rating 
Disabilities, 38 U.S.C.A. § 1155; 38 C.F.R. § 4.132 (1996) 
provides a general rating formula for psychoneurotic 
disorders, based upon the degree of incapacity or impairment. 
VA amended its regulations for rating mental disorders, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(Oct. 8, 1996) (codified at 38 C.F.R. §§ 4.125-130 (1997)).  
In this case, the RO has reviewed the issue of entitlement to 
an increased rating for the appellant's PTSD under the 
revised regulatory criteria, and the appellant has received 
notice of the new criteria, as evidenced by the Statement of 
the Case issued in April 1997.  The Board will resolve the 
claim under the criteria that is to the advantage of the 
appellant as per the holding in Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The Board notes that, under 38 C.F.R. § 4.130, the 
nomenclature employed in this portion of the rating schedule 
is based upon the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV).

The appellant testified at his May 2000 videoconference 
hearing that he had never received inpatient treatment for 
his PTSD, that he did attend outpatient treatment sessions 
two to four times per month and that he was taking 
medications for his PTSD symptoms to help him sleep and to 
keep him calm.  See Hearing Transcript pp. 3-6.  The 
appellant further testified that he continued to experience 
nightmares and night traumas.  See Hearing Transcript p. 7.  
He said that he did not feel comfortable around people and 
that if there were more than ten people around, he would have 
to get his back to a wall.  He said that he like to go to the 
movies and take his grandchildren to an amusement park and 
that he had been able to relate to his fellow soldiers in the 
National Guard.  See Hearing Transcript pp. 9-13.  The 
appellant also testified that he took care of his 
grandchildren a lot and that he thought his PTSD was getting 
worse.  See Hearing Transcript pp. 15-17.

In October 1995, the Social Security Administration found the 
appellant to be incapable of substantial gainful activity and 
awarded him disability benefits.  The primary diagnosis for 
the disability award was diabetes mellitus.  The secondary 
diagnosis was hypertensive cardiovascular disease.

Review of the evidence of record reveals that the appellant 
was seen in a VA mental health clinic in September 1995; he 
complained of difficulty concentrating, labile mood swings 
and frequent intrusive thoughts.  The doctor noted that the 
appellant expressed ideas of reference and persecution.  In 
March and May of 1996, the appellant expressed concern about 
his nightmares, sleep disorder, memory impairment and social 
isolation.  In August 1996, the appellant reported suicidal 
ideation and he exhibited pressured speech.  In October 1996, 
he complained about insomnia, mood swings, rage reactions and 
feeling isolated.

The appellant underwent a VA psychiatric examination in May 
1996; he said he had been unemployed for three years and that 
he was receiving Social Security disability benefits.  He 
said that he had flashbacks related to Vietnam and daily 
nightmares.  He reported being suspicious of people and 
feeling tense, depressed and nervous.  On mental status 
examination, the appellant was alert, cooperative and 
coherent.  He was goal-directed.  He was depressed.  He was 
oriented times three and his memory was intact.  Insight and 
judgment were fair.  The examiner rendered an Axis I 
diagnosis of PTSD, chronic with depression.


The appellant underwent a VA psychological examination in 
June 1997.  He complained of frequent nightmares, flashbacks 
and insomnia.  He said that he worries a great deal and that 
he had a problem with authority figures.  He reported that he 
had not had any inpatient treatment for his PTSD symptoms.  
He said that he attended some American Legion meetings.  The 
psychologist assigned a GAF of 45 and commented that the 
combination of the appellant's physical problems and his 
mental problems related to PTSD rendered him unable to hold 
gainful employment.

In July 1998, VA outpatient treatment records show that the 
appellant reported mood swings, episodic rage, sleep 
impairment, nightmares and memory impairment.  In February 
1999, survivor guilt was noted.  In March 2000, the appellant 
was noted to be tense, anxious and depressed with sad facial 
features.  He complained of intrusive thoughts, memory 
impairment, poor impulse control, frequent mood swings and a 
need for social isolation.  In August 2000, he continued to 
complain of intrusive thoughts.  

The appellant underwent another VA psychiatric examination in 
October 2000; the examiner reviewed the appellant's claims 
file and his medical records.  The appellant reported that 
his social life had improved gradually with therapy, that he 
had joined a lodge and that he attended meetings once a 
month.  He said that he went to church every Sunday and that 
he liked to go to restaurants for lunch.  He said that he 
took care of his grandchildren after school.  He complained 
of being too quick to become angry and said that memories of 
Vietnam kept coming back to him from time to time.  He 
reported that he no longer had nightmares if he took his 
medication.  He also reported some hyperarousal.  On mental 
status examination, the appellant was appropriately groomed; 
he was friendly and talkative.  His thought processes were 
logical, coherent and goal-directed without looseness of 
association, circumstantiality, pressured speech or flight of 
ideas.  The appellant's mood was mildly depressed and his 
affect was appropriate.  He was free of homicidal or suicidal 
ideations, hallucinations and delusions.  He was oriented and 
his memory was intact.  His concentration was adequate and 
his insight and judgment were considered to be fair.  The 
examiner rendered an Axis I diagnosis of PTSD and assigned a 
GAF score of 60.  The examiner stated that the GAF score of 
60 represented moderate symptoms with moderate difficulty in 
social and occupational functioning, few friends, and 
conflicts with peers or coworkers.

In December 2000, the appellant underwent a VA psychosocial 
assessment; he was alert, oriented times three and well 
groomed.  He reported that his hobbies included helping 
others learn the computer.  He said that he was involved in 
his lodge and that he was very active.  He reported that his 
most troublesome PTSD symptoms were nightmares and anxiety.  
He said that he liked teaching people how to use the computer 
and working with his organization.  He reported a fear of 
crowds.

The appellant underwent another VA psychosocial assessment in 
March 2001.  He reported some suicidal ideation.  He said 
that he and his wife of 31 years participate in date night at 
his church, that he was in a lodge and the American Legion 
and that he tried to work with youth in the community.  He 
said that his symptoms were at night when he had a fear of 
being captured and tortured and that he avoided crowds.  The 
appellant stated that he could talk to his wife, that he 
easily talked to people one-on-one and that his need to 
isolate caused depression.  He reported intrusive thoughts, 
nervousness and insomnia and said that he was easily upset.  

A VA mental health clinic note dated in April 2001 reveals 
that the appellant reported experiencing repeated disturbing 
memories, that he felt cut off from other people and that he 
often was on guard and watchful.  In June 2001, he said that 
he had difficulty with anger management and road rage and 
that he internalized a lot of his anger.  In October 2001, he 
reported flashbacks and increased anxiety when he was home 
alone.  The doctor assessed a GAF score of 50.  In November 
2001, the appellant reported that he had difficulty with 
sleep, that he felt irritable, that he had survivor guilt and 
that he was having problems with recent memory.  He denied 
violent behavior.  The appellant reported improvement in his 
lifestyle and said that he was currently able to socialize, 
going to church and lodge meetings.  He said he took care of 
his grandchildren and that he was planning to get into a job 
program by getting computer training.  He was noted to be 
appropriated groomed.  His affect was dysphoric and angry.  
The doctor assessed a GAF score of 60.

In August 2002, VA personnel tried to call the appellant at 
home; the person who answered said that the appellant was at 
work.  In September 2002, the appellant reported symptoms of 
depression. 

According to the rating criteria in effect prior to the 
November 1996 regulation changes, a 30 percent evaluation 
required definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
evaluation required considerable impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable industrial 
impairment.  A 70 percent evaluation required severe 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected as 
to result in virtual isolation in the community and there be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities resulting in a profound retreat from mature 
behavior.  The individual must be demonstrably unable to 
obtain or retain employment.  Johnson v. Brown, 7 Vet. App. 
95 (1994), held that the criteria for a 100 percent rating in 
38 C.F.R. § 4.132 are each an independent basis for granting 
a 100 percent rating.  Therefore, if the disorder results in 
either (1) ". . . virtual isolation in the community," (2) 
"[t]otally incapacitating psychoneurotic symptoms . . .," 
or (3) "[demonstrable inability] to obtain or retain 
employment," a 100 percent schedular rating would be 
applicable.  See 38 C.F.R. § 4.132, General Rating Formula 
for Psychoneurotic Disorders.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1).

In a precedent opinion dated November 9, 1993, the General 
Counsel of VA concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The Board is 
bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c).

The rating criteria in effect until November 1996 also 
included 38 C.F.R. § 4.16(c), which provided that total 
disability evaluations based on unemployability of the 
individual under 38 C.F.R. § 4.16(a) are not for application 
in cases in which the only compensable service-connected 
disability is a mental disorder assigned a 70 percent 
evaluation and such mental disorder precludes the veteran 
from securing or following a substantially gainful 
occupation.  In such cases, the mental disorder shall be 
assigned a 100 percent schedular evaluation under the 
appropriate diagnostic code.  

Moreover, as noted above, the Court had held that the 
criteria for a 100 percent rating in 38 C.F.R. § 4.132 are 
each an independent basis for granting a 100 percent rating.  
Therefore, if the disorder results in demonstrable inability 
to obtain or retain employment, a 100 percent schedular 
rating would be applicable.  However, in this case, the 
appellant is service-connected for physical disabilities in 
addition to the PTSD.

The November 1996 regulations state that, under the General 
Rating Formula for Mental Disorders, total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be rated as 100 percent disabling.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is assigned for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).


As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995), the global assessment of functioning (GAF) is a scale 
reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 51-60 rating indicates moderate difficulty in 
social, occupational or school functioning.  See also, 
Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated 
that a "GAF of 50 is defined as ['][s]erious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).[']"  

As noted above, the RO increased the rating for the service-
connected PTSD from 30 percent to 50 percent, effective from 
March 20, 2000.  The veteran, however, has appealed a 1996 
rating decision that continued the 30 percent rating for 
PTSD.  Consequently, the Board will consider whether the 
veteran is entitled to a rating higher than 30 percent prior 
to March 20, 2000, and whether he is entitled to a rating 
higher than 50 percent thereafter.  After a careful review of 
the evidence of record, the Board concludes that an 
evaluation of 50 percent is warranted for the period prior to 
March 20, 2000.  The Board also concludes that a rating 
higher than 50 percent is not warranted either before or 
after March 20, 2000.

Concerning the level of disability prior to March 20, 2000, 
the evidence reveals that the appellant's PTSD symptoms as of 
April 1996 were manifested primarily by complaints of 
difficulty concentrating, labile mood swings, frequent 
intrusive thoughts, ideas of reference and persecution, 
nightmares, sleep disorder, memory impairment and social 
isolation.  In August 1996, the appellant reported suicidal 
ideation and he exhibited pressured speech.  In July 1998, 
the appellant reported symptoms that included mood swings, 
nightmares and memory impairment.  The appellant's GAF score 
ranged from 45 in June 1997, to 60 in October 2000.  These 
things indicate that the appellant suffered from disturbances 
of motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships that more 
closely approximated a definite impairment.  Therefore, a 50 
percent evaluation is warranted for the period prior to March 
20, 2000.

As a result of this decision, the appellant has now been 
assigned a 50 percent evaluation for his psychiatric 
disability prior to March 20, 2000.  The Board will now 
consider whether the appellant is entitled to a rating in 
excess of 50 percent, both before and after March 20, 2000.  
Under the provisions in effect at the time of the appellant's 
claim, a 50 percent evaluation contemplated considerable 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
considerable industrial impairment.  38 C.F.R. Part 4, 
Diagnostic Code 9411 (1996).

The Board will first analyze the appellant's claim under the 
old rating criteria that was in effect prior to the November 
1996 regulation changes.  It is clear from the evidence of 
record that no thought disorders have been noted and suicidal 
or homicidal ideation has been noted only rarely.  He has 
never been noted to be other than alert and oriented.  The 
evidence of record reflects some reduction in concentration 
and short-term memory, but there is no evidence of record 
that reflects any severe symptoms of any organic brain 
disease, psychosis or thought disorder related to the 
appellant's PTSD.  The worst the appellant's GAF score has 
been for the past few years was 45 in June 1997, with the 
best being 60.  The recent GAF scores of 60 do not 
demonstrate deterioration in the appellant's psychiatric 
disability.

Upon review of all the evidence of record, the Board 
concludes that there is simply not enough evidence to support 
a schedular evaluation in excess of 50 percent for the 
appellant's psychiatric disability under these criteria.  The 
evidence of record reflects that the appellant suffers from 
survivor guilt, flashbacks, hypervigilance, sleep 
disturbances and some social isolation.  The evidence of 
record demonstrated that the appellant's PTSD is moderate as 
reflected by the assignment of Global Assessment of 
Functioning scores of 60 since 2001.  Furthermore, the 
appellant's GAF scores have improved from the 45 score 
assigned in June 1997 to the current 60 score.  The Court has 
stated, with respect to the GAF scale: "[a] 55-60 rating 
indicates "moderate difficulty in social, occupational, or 
school functioning." See Carpenter v. Brown, 8 Vet. App. 240 
(1995).


Even assuming that the appellant's psychiatric disability, 
with its features of sleep difficulties, social isolation and 
feelings of irritation, may adversely affect social 
adaptability to some extent, nevertheless, it does not more 
than considerably affect industrial adaptability.  In 
pertinent part, the provisions of 38 C.F.R. § 4.129 state:

...in evaluating impairment resulting 
from the ratable psychiatric disorders, 
social inadaptability is to be evaluated 
only as it affects industrial 
adaptability.  The principle of social 
and industrial inadaptability as the 
basic criterion for rating disability 
from the mental disorders contemplates 
those abnormalities of conduct, judgment, 
and emotional reactions which affect 
economic adjustment, i.e., which produce 
impairment of earning capacity.

The Board, therefore, concludes that while the appellant's 
anxiety, depression, irritability, intrusive thoughts, 
isolation, nightmares and difficulty sleeping have been shown 
to interfere with his level of ability to maintain effective 
and wholesome relationships, as well as to decrease his 
initiative, flexibility, efficiency and reliability levels, 
such interference is no more than considerable as 
demonstrated by the clinical objective findings of record.  
See 38 C.F.R. §§ 4.129, 4.130, 4.132; Massey v. Brown, 7 Vet. 
App. 204 (1994).  The appellant has not required any 
hospitalizations related to his psychiatric symptomatology.  
He is able to be independent in his activities of daily 
living, to care for his grandchildren after school, to 
participate in church and lodge activities, to eat in 
restaurants on a regular basis and to get to clinic 
appointments on a regular basis.  The findings set forth 
above do not more closely approximate those necessary for the 
70 percent evaluation, and the currently assigned 50 percent 
rating would therefore be continued under the old rating 
criteria.  See 38 C.F.R. § 4.7 (1996).

In reaching this decision under these criteria, the Board has 
also considered the precedent opinion of the General Counsel 
of the VA interpreting the terms "mild," "definite," and 
"considerable."  See O.G.C. Prec. 9-93, 59 Fed. Reg. 4753 
(1994).  The Board is bound by such opinions from the General 
Counsel.  38 U.S.C.A. § 7104.  In that opinion, the term 
"mild" was defined as "of moderate strength or intensity, and 
as applied to disease, not severe or dangerous."  "Definite" 
impairment was construed to mean "distinct, unambiguous, and 
moderately large in degree."  "Considerable" was defined as 
"rather large in extent or degree." Id.

Turning to consideration of the appellant's PTSD under the 
current rating criteria, the Board concludes that there is 
simply not enough evidence to support an evaluation in excess 
of 50 percent for the appellant's psychiatric disability.  
The evidence of record does not establish that the appellant 
demonstrates such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  While the appellant has evidenced anxiety and 
depression, some reduction in concentration and short-term 
memory, some disturbances of motivation and mood and some 
difficulty in establishing and maintaining effective work and 
social relationships, the evidence of record shows that the 
appellant has, by his own account, maintained a relationship 
with his wife of more than 30 years, cared for his 
grandchildren after school, eaten in restaurants regularly, 
attended movies, American Legion meetings and lodge meetings, 
attended church every Sunday and regularly appeared for 
treatment without any serious complaints.  The evidence of 
record does demonstrate that the appellant suffers from such 
symptoms as depressed mood, anxiety and chronic sleep 
impairment and that he does demonstrate reduced reliability 
and productivity due to some disturbances of motivation and 
mood and difficulty in establishing and maintaining effective 
work and social relationships, but there is no evidence of 
suicidal ideation, impaired impulse control, or an inability 
to establish or maintain effective relationships.  Therefore, 
a 70 percent evaluation is not warranted under the new rating 
criteria. 

The appellant has indicated that he should be rated as more 
than 50 percent disabled for his PTSD due to his 
symptomatology.  In May 2001, the appellant's spouse 
submitted a written statement in which she reported that most 
of the appellant's problems occur in his sleep and that his 
health continues to deteriorate.  However, the appellant and 
his spouse, as laypersons, are not considered competent to 
offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The VA outpatient 
treatment reports and the October 2000 VA psychiatric 
examination reports indicate GAF values that show moderate 
symptoms and moderately severe difficulty in social and 
occupational functioning due to nightmares, intrusive 
thoughts, anxiety and depression.  These clinical assessments 
are considered persuasive as to the appellant's degree of 
impairment due to his psychiatric disability since they 
consider the his overall industrial impairment due to his 
psychiatric illness.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 50 percent evaluation for the 
psychiatric disability at issue may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected psychiatric disability has presented such an 
unusual or exceptional disability picture at any time as to 
require an extraschedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for a psychiatric disability, but the required manifestations 
have not been shown in this case.  The Board further finds no 
evidence of an exceptional disability picture in this case.  
The appellant has not required any hospitalization for his 
PTSD and he worked fulltime until 1993, when he was forced to 
retire due to his physical disabilities, as evidenced by the 
SSA award of disability benefits that did not list PTSD as a 
diagnosis leading to the disability finding.  The appellant 
has not offered any objective evidence of any symptoms due to 
the PTSD that would render impractical the application of the 
regular schedular standards.  Consequently, the Board 
concludes that the assignment of an extraschedular rating is 
not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 
88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996) (When evaluating an increased rating claim, it is well 
established that the Board may affirm an RO's conclusion that 
a claim does not meet the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or 
may reach such a conclusion on its own.)

The findings needed for the next higher evaluation of 70 
percent are not demonstrated in the evidence of record.  
Since the preponderance of the evidence is against an 
allowance of an evaluation in excess of 50 percent for the 
appellant's psychiatric disability under the schedular 
criteria, the benefit of the doubt doctrine is inapplicable.  
38 U.S.C.A. § 5107(b).  See Ortiz v. Principi, 274 F.3d 1361 
(2001).

II.  Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  


The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The appellant was notified of the information necessary to 
substantiate his claim by means of the discussions in the 
April 1997 Statement of the Case (SOC), the September 1998, 
October 1999, and January 2003 Supplemental Statements of the 
Case (SSOC) and the August 2000 Board remand.  He was 
informed by the January 2003 rating decision that the medical 
evidence of record did not show that his current psychiatric 
symptoms more closely approximated the next higher rating.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159(c), (d)).  Here, the appellant was afforded a 
videoconference hearing.  The RO obtained the appellant's 
Social Security Administration records and VA treatment 
records.  The appellant's spouse submitted a written 
statement.  The appellant was afforded VA medical 
examinations.  In addition, the appellant was informed about 
the provisions of the VCAA in the January 2003 SSOC.  The 
appellant was offered the opportunity to submit additional 
evidence, but he did not do so.  Therefore, there is no 
indication that additional relevant medical records exist.

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to the increased rating claim at 
issue in the instant case have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit to flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record which 
shows substantial compliance with the notice and assistance 
provisions of the new legislation the Board finds no 
prejudice to the appellant by proceeding with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  The 
RO provided the appellant with the pertinent evidentiary 
development that was codified by VCAA and the implementing 
regulations.  In addition to performing the pertinent 
development required under VCAA and the implementing 
regulations, the RO notified the appellant of his right to 
submit evidence.  It would not breach his rights under VCAA 
and/or the implementing regulations for the Board to proceed 
to review the appeal.  Furthermore, the appellant has not 
asserted that the case requires further development or action 
under VCAA or the implementing regulations.




ORDER

Entitlement to an evaluation of 50 percent for PTSD prior to 
March 20, 2000, is granted, subject to regulations governing 
the payment of monetary benefits.  Entitlement to an 
evaluation in excess of 50 percent for the appellant's PTSD 
disability - both prior to and after March 20, 2000 -- 
including under either of the schedular criteria in effect 
prior to or after November 7, 1996, is denied.



		
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

